370 F.2d 334
NATIONAL INSURANCE UNDERWRITERS-NATIONAL ASSOCIATED UNDERWRITING COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 22677.
United States Court of Appeals Fifth Circuit.
December 19, 1966.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.
Edward W. Killorin, George W. Hart, Atlanta, Ga., Gambrell, Harlan, Russell & Moye, Atlanta, Ga., Charles A. Moye, Jr., Atlanta, Ga., of counsel, for appellants.
Julius M. Hulsey, Asst. U. S. Atty., Atlanta, Ga., Robert J. Vollen, Alan R. Rosenthal, John C. Eldridge, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Charles L. Goodson, U. S. Atty., Robert V. Zener, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The question here presented has been twice decided by this Court adversely to appellant's contentions. United States v. Myers, 5th Cir. 1966, 363 F.2d 615; National Insurance Underwriters v. United States, 5th Cir. 1966, 367 F.2d 584, decided November 9, 1966. The decision of the district court is


2
Affirmed.